WELLFORD, Senior Circuit Judge,
dissenting:
Suit was instituted by plaintiff U.S. Pipe & Foundry (U.S. Pipe) initially seeking a declaration of its rights and responsibilities as employer of defendant Clarence L. Johnson (Johnson), who was injured while on the job at U.S. Pipe’s plant. The dispute involved interpretation of TCA §§ 50-6-206 and -208, Tennessee’s so-called Second Injury Fund provision of its Workers’ Compensation Law. In response, Johnson admitted diversity jurisdiction and sought total permanent disability benefits. More than three months after the initial filing, and after defendant Johnson’s answer, plaintiff moved to add a party defendant, Sue Ann Head, Director of the Workers’ Compensation Division of the State of Tennessee (in her capacity as Custodian of the Second Injury Fund), and the motion was granted. The Tennessee Attorney General, acting for Head, moved to dismiss claiming lack of jurisdiction over the State defendant based upon Eleventh Amendment principles. The State Attorney General also stated that: “The claim against the Second Injury Fund is not being litigated at the same time as the claim against the employer as required by TCA § 50-6-206.” (Supp.Br. at p. 5).
A magistrate, to whom the controversy was assigned, granted the State defendant’s motion to dismiss, citing Shaw v. Goodyear Tire & Rubber Co., No. 87-1208 (Mar. 28, 1988 W.D.Tenn.). Johnson then appealed to this court. Filing a brief to appear as amicus curiae, U.S. Pipe stated:
the judicially-approved settlement embodied in the Judgment between U.S. Pipe & Foundry Company and Clarence L. Johnson served to eliminate, with the wisdom of hindsight, any case or controversy between U.S. Pipe and any other pending party to this litigation. Accordingly, after discussions with representatives of the court, counsel for the United States Pipe & Foundry Company agreed to dismiss the appeal of U.S. Pipe & Foundry Company because of the absence of any continuing case and controversy.
(Amicus Curiae Brief at 1, 2).
In light of the consent or agreed judgment between U.S. Pipe and Johnson, the original parties, there is no case or controversy that persists in connection with the district court’s ruling as to Sue Ann Head. (See District Court Docket Entry). There is no basis for any continuing jurisdiction *300in this matter after September 19, 1989.1 The appeal should be dismissed for lack of jurisdiction.
An appellate court does not render advisory opinions, and certainly we have no business unnecessarily adjudging the question of Eleventh Amendment immunity of the Second Injury Fund custodian under the Tennessee Workmen’s Compensation law in federal court. Federal courts are limited to the adjudication of actual ongoing controversies between litigants. Deakins v. Monaghan, 484 U.S. 193, 199, 108 S.Ct. 523, 528, 98 L.Ed.2d 529 (1988). See also Preiser v. Newkirk, 422 U.S. 395, 401, 95 S.Ct. 2330, 2334, 45 L.Ed.2d 272 (1975).
Since we have no jurisdiction, I dissent from any order considering the status of Head or the Second Injury Fund.

. The docket entry for September 19, 1989, refers to a monetary compromise settlement between U.S. Pipe and Johnson and dismissal of Sue Ann Head. It also refers to dismissal of an action by Johnson versus USF & G (presumably the compensation carrier).